—Order, Court of Claims (Albert Blinder, J.), entered August 26, 1994, which granted defendant’s motion for summary judgment dismissing the claim for defamation for lack of subject matter jurisdiction, unanimously affirmed, without costs.
The student newspaper that printed the allegedly libelous article is not an "agent” of defendant City University and therefore the claim for defamation was properly dismissed for lack of subject matter jurisdiction (Education Law § 6224 [4]). The presence of a faculty advisor to the paper, whose advice was nonbinding, and the financing of the paper through student activity fees dispensed by defendant, do not demonstrate such editorial control or influence over the paper by defendant as to suggest an agency relationship (see, Mazart v State of New York, 109 Misc 2d 1092; cf., Matter of Panarella v Birenbaum, 32 NY2d 108). Concur—Rosenberger, J. P., Rubin, Ross, Nardelli and Mazzarelli, JJ.